Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT / REASONS FOR ALLOWANCE

Claims 1-20 of M. MacDonald et al., App. No. 16/135,363 (Sep. 19, 2018) are pending and in condition for allowance.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-3 and 9-11, without traverse in the Reply to Restriction Requirement filed on December 2, 2020, is acknowledged.  Claims 4-8 and 12-20 to the non-elected inventions of Group (II) and (III) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  The provisional election of species requirement is also withdrawn.  

Rejoinder

Claims 1 and 9 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(b), the claims of Groups II and III (claims 4-8 and 12-20) , which include all the limitations of allowable claims 1 and 9 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  


the restriction requirement among Groups I-III as set forth in the Office action mailed on October 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 1-8 and 17 are considered free of the closest prior art of record.   The closest art of record is S. Dielkus et al., 32 Angew. Chem., Int. Ed. Engl., 1625-1626 (1993) and C. Drost et al., 126 Chemische Berichte, 1413-1416 (1993), (see also, CAS Abstract and Indexed Compounds, C. Drost et al., 126 Chemische Berichte, 1413-1416 (1993)).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above compounds differ from those instantly claimed in at least that instant variables R1-3 and X1-16 are selected from “ . . . a silyl group (-SiH3); a methylsilyl group (-SiH2Me); a dimethylsilyl group (-SiHMe2); a trimethylsilyl group (-SiMe3). . . ”, whereas the prior art compounds comprise –Si-t-butyl.  The instant claims are not anticipated pursuant to 35 U.S.C. § 102 nor obvious pursuant to 35 U.S.C. § 103 in view of Deilkus and/or Drost because the art of record does not motivate one of ordinary skill in the art to select the prior art compound(s) and thereafter make the specific structural modification(s), so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  The cited references do not teach any substantial utility for the compounds and therefore fail to motivate one of ordinary skill in the art to make the necessary structural modification.  MPEP § 2144.09(VI).  

Claim 9 is considered free of the closest prior art of record.   The closest art of record is C. Matthes et al., 634 Zeitschrift fuer Anorganische und Allgemeine Chemie, 2402-2410 (2008); see also, CAS Abstract and Indexed Compound, C. Matthes et al., 634 Zeitschrift fuer Anorganische und Allgemeine Chemie, 2402-2410 (2008).  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above compound is excluded from claim 9 by way of the proviso “X1, X2 and X3 cannot all be methyl groups”.  Matthes does not teach any substantial utility for this compound and therefore fails to motivate one of ordinary skill in the art to make the necessary structural modification so as to arrive at an instantly claimed compound for the same reasons discussed above.  MPEP § 2144.09(VI).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622